July 3, 2014




                                JUDGMENT

                The Fourteenth Court of Appeals
                EX PARTE BLANCA CASTILLO SANCHEZ

NO. 14-13-00765-CR

                    ________________________________

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
“Amended Order,” signed July 25, 2013. The Court orders the “Amended Order”
AFFIRMED.

     We further order this decision certified below for observance.